Citation Nr: 9926483	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-17 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative left 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied the above 
issue. 

The July 1996 rating decision also denied service connection 
for headaches, and the veteran perfected his appeal to the 
Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302 (1998).  During the pendency of this 
appeal, a Hearing Officer's decision of October 1997 granted 
service connection for headaches and assigned a 10 percent 
disability rating for this disorder.  This issue is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (The issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)  Although the veteran disagreed with the 
disability rating assigned for his headaches and was provided 
a statement of the case in February 1998, he did not perfect 
his appeal by filing a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (1998).  The RO 
informed the veteran in a March 1999 letter that the VA Form 
9 he submitted in January 1999 and reported to be his appeal 
was not timely.  He has not disagreed with that 
determination.


FINDINGS OF FACT

1.  The veteran currently has postoperative residuals of left 
thoracotomy with lung resection for spontaneous pneumothorax.

2.  The veteran does not have asbestosis.

3.  The veteran was not treated for respiratory 
symptomatology during service.

4.  The veteran has submitted lay evidence that he was 
exposed to asbestos during service.

5.  There is no competent evidence of a connection between 
the veteran's current respiratory disorder and any inservice 
disease or injury, including exposure to asbestos.

6.  The veteran's claim for service connection is not 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for postoperative left spontaneous 
pneumothorax, and VA has no duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In January 1996, the veteran filed a claim for service 
connection for residuals of a "lung collapse" that he 
maintained was due to asbestos exposure.  The veteran's 
service records showed no complaints of or treatment for 
chronic respiratory symptomatology; he was only treated for 
acute disorders such as the common cold or upper respiratory 
infections.  All inservice chest x-rays showed no lung 
abnormalities, and clinical evaluation of his lungs upon 
discharge from service was normal.  His service records do 
not indicate his military occupational specialty, but there 
was a notation in the medical records that he worked in the 
galley.

The RO obtained the veteran's medical records from Thomas 
Gibson, M.D., for treatment and hospitalizations between 
March 1980 and June 1993, which included hospitalization 
records from Ball Memorial Hospital.  All records dated prior 
to 1986 showed no complaints of chronic respiratory 
symptomatology, and every chest x-ray conducted prior to 1986 
was reported as normal.  

On December 3, 1986, the veteran was hospitalized for acute 
onset of left-sided pleuritic chest pain.  He then developed 
shortness of breath.  Chest x-ray showed pneumothorax of 
approximately 30-40 percent on the left.  Thereafter, a chest 
tube was introduced, and the left lung expanded with no 
evidence of pneumothorax.  However, chest x-ray on December 
4, 1986, showed a small pneumothorax at the left apex that 
had developed since the prior day.  There were no pulmonary 
infiltrates.  Chest x-ray on December 7, 1986, showed left 
pneumothorax; there were no active infiltrates.  
Fibrocalcific residuals of a healed granulomatous process 
were seen.  It was noted on the discharge summary that the 
veteran had no prior pulmonary disease or history.  Upon 
discharge, he continued to have an air leak.

The veteran was hospitalized again on December 17, 1986, 
after the air leak did not stop.  It was noted that he smoked 
one pack of cigarettes per day, and there was no history of 
asthma or other pulmonary disease.  On December 19, 1986, he 
underwent a left upper lobectomy.  The postoperative 
diagnosis was spontaneous pneumothorax secondary to large 
apical bullae, as well as diffuse bullae throughout the left 
upper lobe, and severe emphysema of the upper lobe with more 
mild emphysema on the left lower lobe.  The pathology report 
indicated that the veteran had multiple emphysematous blebs 
in the left upper lobe with a clinical history of spontaneous 
pneumothorax secondary to this condition.  There was focal 
interstitial fibrosis and atelectasis.  There was no 
significant acute inflammation, granulomatous disease, or 
evidence of carcinoma.  

A chest x-ray report dated in January 1987 indicated that 
there was no evidence of pneumothorax.  There were changes 
secondary to the left thoracotomy, including pleural scarring 
at the left costophrenic angle.  A chest x-ray report dated 
in May 1988 indicated that there was evidence of the previous 
left thoracotomy, with some loss of volume of the left side 
as a result of the surgery.  There was some minor fibrosis in 
the perihilar region and medial upper lobe on the left.  
There was no active pleural or parenchymal disease evident. 

The veteran submitted his medical records from Bayview Family 
Practice for treatment between September and November 1993.  
In September 1993, he stated that he had had chronic 
shortness of breath since the 1986 lung surgery.  This 
occurred only with exertion.  

In April 1996, the veteran underwent a VA physical 
examination.  He reported the 1986 surgery, as discussed 
above, and indicated that he now had shortness of breath with 
climbing one flight of stairs.  He denied any problems with 
level walking.  He had a 28-year history of smoking one pack 
of cigarettes per day.  Examination showed the upper airway 
sounds were dull to percussion over the left lung field.  
Diagnoses included status post left thoracotomy with lung 
resection for presumed spontaneous pneumothorax.  

Other medical records associated with the claims file are 
from Northside Hospital, Suncoast Medical Clinic, Tampa Bay 
Orthopaedic Specialists, and H. Bushnell Clark, M.D.  None of 
these records contained information pertinent to this claim.

The veteran had a personal hearing in June 1997.  He 
testified that he was exposed to asbestos during service.  He 
was stationed on an old military base that had asbestos 
throughout the buildings.  He also served on a ship that had 
asbestos "all over," and he slept and worked close to pipes 
covered with asbestos.  He denied experiencing chronic 
respiratory problems either during service or prior to 1986.  
No physician had ever told him that he had asbestosis or 
discussed with him the etiology of the pneumothorax.  He 
testified that he was a cook during service.



II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran currently has residuals of the left lobectomy 
conducted in 1986.  He contends that he was exposed to 
asbestos during service, and his contentions regarding 
inservice exposure to asbestos are plausible.  He served as a 
cook during service aboard Coast Guard ships.  There is no 
evidence contradicting the veteran's assertions of exposure, 
and his assertions are consistent with his service duty.  
Based on this evidence, exposure to asbestos during service 
is plausible.  See McGinty v. Brown, 4 Vet. App. 428 (1993) 
(held that the veteran's testimony as to the cause of his 
disease was not competent evidence of causation because the 
determination of the cause of a disease is a medical matter; 
however, the veteran was competent to testify as to the facts 
of his asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a "hot caseman" in the Navy).

However, there is no medical evidence indicating that the 
veteran has asbestosis.  A diagnosis of asbestosis has not 
been rendered.  No medical professional has reported any 
asbestos-related changes have been present in the veteran's 
lungs.  Moreover, there is no medical evidence showing a 
nexus, or link, between a disease or injury incurred during 
service and the current respiratory condition.  The post-
service medical evidence first shows diagnosis of a chronic 
respiratory disorder in 1986, more than 16 years after the 
veteran's separation from service.  The veteran has testified 
that he did not experience any significant respiratory 
symptomatology or receive any medical treatment during that 
16-year period.  At no time has a medical professional 
rendered an opinion that the respiratory disorder diagnosed 
in 1986 and associated symptoms was related to the veteran's 
active service in any manner, including the claimed asbestos 
exposure.  Emphysema and spontaneous pneumothorax are not 
recognized lung disorders resulting from asbestos exposure.  
See M21-1, Part VI, 7.21(a)(1) and (3), p. 7-IV-3 (January 
31, 1997). 

The only evidence linking the veteran's respiratory condition 
to his period of service consists of his current statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
postoperative left spontaneous pneumothorax is not well 
grounded.  There is no duty to assist the veteran until he 
has met the initial burden of establishing a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. 
Brown, 6 Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because there is no indication of any 
medical records that might well ground this claim.  The 
veteran testified that no medical professional has rendered 
an opinion that he has a respiratory disorder as a result of 
his military service, including the alleged asbestos 
exposure.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence showing that he 
has an asbestos-related respiratory disease or that links his 
post-service respiratory disease to his military service, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 


ORDER

Entitlement to service connection for postoperative left 
spontaneous pneumothorax is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

